United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5227                                                September Term, 2021
                                                                      1:21-cv-01229-UNA
                                                      Filed On: February 9, 2022
Harry Nie,

              Appellant

       v.

Government of the United States of America,

              Appellee


             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Wilkins and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to
appoint counsel and the motion for release from custody, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s orders filed
August 5, 2021, and September 8, 2021, be affirmed and the motion for release from
custody be denied. The district court did not abuse its discretion in dismissing the case
for failure to comply with the pleading standards of Federal Rule of Civil Procedure 8(a),
which requires “a short and plain statement of the grounds for the court’s jurisdiction”
and “a short and plain statement of the claim showing that the pleader is entitled to
relief.” See Ciralsky v. CIA, 355 F.3d 661, 668-69 (D.C. Cir. 2004). The district court
also correctly concluded that it lacked jurisdiction to review other federal court
decisions. See 28 U.S.C. § 1294(1) (appeal from a reviewable decision of a district
court shall be taken to the “court of appeals for the circuit embracing the district”);
Snipes v. Chutkan, 839 F. App’x 563, 563 (D.C. Cir. 2021). In his complaint before the
district court and in his motion for release from custody, appellant also seeks relief that
is essentially equivalent to that conferred by a writ of habeas corpus. As such, the
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5227                                                September Term, 2021

proper avenue for appellant to seek the requested relief is a petition pursuant to 28
U.S.C. § 2254, filed in the appropriate district court. 28 U.S.C. § 2241(d). Further,
nothing appellant argues on appeal demonstrates that the denial of his Rule 59(e)
motion was an abuse of discretion. See Firestone v. Firestone, 76 F.3d 1205, 1208
(D.C. Cir. 1996) (per curiam).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2